MEMORANDUM **
Alexander Podoksik-Efimovich, a native and citizen of Russia, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reconsider. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We review the BIA’s denial of a motion to reconsider for abuse of discretion, Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002), and we dismiss in part and deny in part the petition for review.
To the extent petitioner challenges the substance of the BIA’s October 1, 2003 order affirming the immigration judge’s order denying his applications for asylum, withholding of removal, and relief under the Convention Against Torture, we lack jurisdiction, because the petitioner did not file a timely petition for review of that *441order. See Marbinez-Serrano v. INS, 94 F.3d 1256,1258 (9th Cir.1996).
The BIA acted within its discretion to find that Podoksik’s letter to the BIA, which it properly construed as a motion for reconsideration, failed to identify any errors of law or fact that would justify granting relief. See Iturribarria, v. INS, 321 F.3d 889, 895 (9th Cir.2003); 8 C.F.R. § 3.2(b)(1).
PETITION FOR REVIEW DISMISSED in part; DENIED in part

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.